 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   LINDA C. ALLISON, # 179741
     Assistant Federal Defender
 3   801 I Street, 3rd Floor
     Sacramento, CA 95814
 4   Tel: 916-498-5700/Fax: 916-498-5710
     Linda_Allison@fd.org
 5
     Attorneys for Defendant
 6   ADAM FULLER

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
                                                 )   Case No: 19-CR-00141 KJM
11   UNITED STATES OF AMERICA,                   )
                                                 )   ORDER
12                 Plaintiff,                    )
                                                 )   Date: January 9, 2020
13   vs.                                         )   Judge: Hon. KIMBERLY J. MUELLER
                                                 )
14   ADAM FULLER,                                )
                                                 )
15                 Defendant.                    )
                                                 )
16

17          On December 17, 2019 the Court, having heard the arguments of counsel and considered

18   the briefs submitted in this matter, ordered a competency evaluation and designated an expert for

19   this evaluation pursuant to 18 U.S.C. § 4241(b).

20          Pursuant to the statute and The Guide To Judiciary Policy, Vol.7A, Chap.3, the Court

21   directs the government, through the Department of Justice (DOJ) to appropriate reasonable funds

22   for the evaluation forthwith so that the evaluation can proceed in a timely fashion.

23          The Court excludes time based on 18 U.S.C. § 3161(h)(1)(A) (Local Code A –

24   examinations to determine the mental competency of the defendant) from the date of the entry of

25   this order through the conclusion of the competency evaluation.

26          IT IS SO ORDERED.

27   Dated: January 13, 2020

28
                                                        1
